Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered as of August 5,
2011, to be effective as of the “Commencement Date” (as defined below), between
Apogee Enterprises, Inc., a Minnesota corporation (the “Company”), and Joseph F.
Puishys (the “Executive”), a resident of Minnesota.

RECITALS

WHEREAS, the Company wishes to employ the Executive as the Company’s Chief
Executive Officer, and the Executive desires to accept and to serve as the
Company’s Chief Executive Officer;

WHEREAS, the Company and the Executive understand that such employment is
expressly conditioned on execution of this Agreement; and

WHEREAS, the Company desires to employ the Executive as Chief Executive Officer,
and the Executive desires to be employed by the Company in that capacity,
pursuant to the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the Executive’s employment as the Company’s
Chief Executive Officer and the foregoing premises, the mutual covenants set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Company and the Executive agree as
follows:

ARTICLE I: EMPLOYMENT, TERM AND DUTIES

1.1 Employment. The Company hereby employs the Executive as Chief Executive
Officer, and the Executive accepts such employment and agrees to perform
services for the Company, for the period and upon the other terms and conditions
set forth in this Agreement. Effective as of the “Commencement Date” (as defined
in Section 1.2 hereof), the Company’s Board of Directors (the “Board”) hereby
elects the Executive as a member of the Board, to serve until the next annual
meeting of the Company’s shareholders.

1.2 Term. The Executive’s employment with the Company shall commence on
August 22, 2011 (the “Commencement Date”), and, unless earlier terminated
pursuant to the terms of Article III hereof, shall be for a period of three
(3) years, extending through August 22, 2014 (such employment period being
referred to herein as the “Term”).

1.3 Position and Duties.

 

  1.3.1 Service with the Company. The Executive agrees to serve as the Company’s
Chief Executive Officer with such authority, power, responsibilities and duties
(a) as are set forth for that position in the By-laws of the Company; (b) as the
Board shall assign to the Executive from time to time; and (c) that the
Executive undertakes or accepts consistent

 

APOG CEO Emp. Agmt

Execution Copy



--------------------------------------------------------------------------------

  with his position as Chief Executive Officer. The Executive acknowledges and
agrees that, from time to time, he will be required to perform duties with
respect to one or more of the Company’s “Affiliates,” and that he will not be
entitled to any additional compensation for performing those duties. The
Executive shall report directly to the Board. As used herein, the term
“Affiliate” means a company which is directly, or indirectly through one or more
intermediaries, controlled by or under common control with another company,
where “control” shall mean the right, either directly or indirectly, to elect
the majority of the directors (general partners, managers or equivalent) thereof
without the consent or acquiescence of any third party.

The Executive also agrees to serve, for any period for which the Executive is
elected, as a member of the Board or as a director or officer of any Affiliate;
provided, however, that the Executive shall not be entitled to any additional
compensation for serving in any of such capacities.

Upon termination of Executive’s employment, for whatever reason, Executive
agrees to resign immediately from the Board and from all Affiliate boards of
directors on which he is then currently serving.

 

  1.3.2 Performance of Duties. During the Term, the Executive agrees to serve
the Company faithfully and to the best of the Executive’s ability and to devote
the Executive’s full business time, attention and efforts to the business and
affairs of the Company (exclusive of any period of vacation, sick, disability,
or other leave to which the Executive is entitled).

The Executive hereby confirms that, during the Term, the Executive will not
render or perform services for any other corporation, firm, entity or person
that are inconsistent with the provisions of this Agreement, whether or not such
activity is pursued for gain, profit, or other pecuniary advantage.

The rest of this Section 1.3.2 notwithstanding, the Executive may (a) serve on
the board of one for-profit and other non-profit corporations (subject to the
Executive having obtained the prior approval of the Chair of the Board’s
Nominating and Corporate Governance Committee to serve on such a board in
accordance with all of the Company’s policies, including, without limitation,
the Company’s policy regarding conflicts of interest); (b) participate in
industry organizations; (c) deliver lectures or fulfill speaking engagements;
and (d) manage personal investments, so long as the activities referred to in
clauses (a) through (d) above do not materially interfere with the performance
of the Executive’s responsibilities under this Agreement. Notwithstanding the
terms of clause (a) of the preceding sentence, the Executive agrees to resign
from any and all boards of for-profit or non-profit corporations, as and when
requested to do so by the

 

APOG CEO Emp. Agmt

Execution Copy

2



--------------------------------------------------------------------------------

Board at any time during the Term if, in its good faith judgment, the Board
determines that such service (or continued service) by the Executive is not in
the best interests of the Company.

The Executive will perform all of the Executive’s responsibilities in compliance
in all material respects with all applicable laws and with all of the applicable
policies generally in effect for employees of the Company or any applicable
policies of the Company Affiliate for which the Executive performs services,
including without limitation, the Company’s Code of Business Ethics and Conduct
and related policies, as the same may be amended from time to time.

 

  1.3.3 No Conflicting Obligations. The Executive represents that: (a) his
acceptance of employment under the terms of this Agreement and his performance
of the duties specified above will not conflict with any contractual or other
obligations which he may owe to any former employers or other third parties, and
(b) his performance of these duties will not require the disclosure of
confidential information acquired by the Executive in confidence or in trust
prior to Executive’s employment with the Company. Executive agrees to indemnify
the Company and hold it harmless against any and all liabilities or claims
arising out of any unauthorized act or acts by the Executive that are in
violation of or constitute a breach of any such obligations. Executive agrees
that he will not, hereafter, enter into any agreement, whether written or oral,
which conflicts with his obligations under this Agreement.

ARTICLE II. COMPENSATION, BENEFITS AND EXPENSES

2.1 Base Salary. As his initial base compensation for all services he renders
under this Agreement, the Executive shall receive an annualized base salary
(“Annual Base Salary”) of Six Hundred Thousand Dollars ($600,000.00), starting
on the Commencement Date. The Annual Base Salary shall be paid in accordance
with the Company’s normal payroll procedures and policies, as such procedures
and policies may be modified from time to time. The Annual Base Salary shall be
reviewed and adjusted in the sole discretion of the Board’s Compensation
Committee (the “Committee”) according to a schedule and in a manner consistent
with the Company’s practices for salary adjustment for senior executives, which
practices may be revised from time to time; provided, however, that, without the
Executive’s consent, the Annual Base Salary may be reduced no more than 10% in
connection with an across-the-board salary reduction by the Company similarly
affecting all senior executives of the Company.

2.2 Incentive Compensation. While the Executive holds the position of Chief
Executive Officer of the Company and the Company’s Amended and Restated
Executive Management Incentive Plan (the “EMIP”) remains in effect, the
Committee shall designate the Executive as a participant in the EMIP, subject to
and in accordance with the terms and conditions thereof, including any goals the
Committee establishes to govern the EMIP for any

 

APOG CEO Emp. Agmt

Execution Copy

3



--------------------------------------------------------------------------------

fiscal year. For the 2013 fiscal year (commencing in March 2012), Executive’s
target incentive bonus under the EMIP shall be an amount equal to 100% of the
Annual Base Salary actually paid to the Executive for that fiscal year.

2.3 Signing Bonus. In connection with Executive’s execution and delivery of this
Agreement and commencement of employment with the Company, and to replace
forfeited compensation earned at his previous employer, the Board has
(i) granted to Executive, effective as of the Commencement Date and pursuant to
the terms of award agreements (to be entered into by the Company and the
Executive), the equity awards set forth on Exhibit A hereto and (ii) agreed to
pay to the Executive a cash bonus, as further set forth on Exhibit A hereto
(collectively, the “Signing Bonus”).

2.4 Benefit Plans: During the Term, the Executive shall be entitled to
participate in the employee health and welfare and pension benefits programs
offered generally by the Company to its executive employees, to the extent that
the Executive’s position, tenure, salary, health, and other qualifications make
the Executive eligible to participate. Such plans currently include, without
limitation, the Company’s medical, dental and disability plans, and its
executive deferred incentive compensation plan and 401(k) retirement plan, and
reimbursement of financial and estate planning fees of up to $2,000 annually.
The Executive’s participation in such benefits shall be subject to the terms of
the applicable plans, as the same may be amended from time to time. The Company
does not guarantee the adoption or continuance of any particular employee
benefit or benefit plan during the Term, and nothing in this Agreement is
intended to, or shall in any way restrict the right of the Company, to amend,
modify or terminate any of its benefits or benefit plans during the Term.

2.5 Fiscal 2013 Restricted Stock Award. The Executive will be eligible to
receive an award of time-based restricted stock, in accordance with the terms of
the Company’s 2009 Stock Incentive Plan (the “2009 Stock Plan”) and the
Company’s standard form of time-based restricted stock award agreement, when the
Committee meets in March or April of 2012 with respect to the 2013 fiscal year
annual awards. The specific amount of restricted shares to be awarded will be
based upon the achievement by the Executive of certain mutually agreed business
objectives for the fiscal 2012 year. The target value of such award shall be
$400,000, to be determined as of the date of grant, using the closing price per
share of the Company’s Common Stock on such date. The actual award may be more,
but not less, than the target, depending on achievement of the business
objectives. The actual award to be made shall be in the range of 100% to 160% of
the target award, and all such awarded shares shall vest in three equal, annual
installments, with the first vesting to occur on the first anniversary of the
date of grant.

2.6 Fiscal 2013 Performance Share Unit Award. The Executive will be eligible to
receive an award of performance share units (“PSUs”), in accordance with the
terms of the 2009 Stock Plan and the Company’s standard form of performance
share unit award agreement, when the Committee meets in March or April of 2012
with respect to the 2013-2015 fiscal year performance cycle. The target value of
this PSU award shall have a value of $600,000, measured as of the date of grant.
The actual award may be more or less than the target, depending on achievement,
over the full three-year period, of the business objectives determined

 

APOG CEO Emp. Agmt

Execution Copy

4



--------------------------------------------------------------------------------

by the Committee at the time of grant. The actual award to be made shall be in
the range of 0% to 200% of the target award, and the shares of Common Stock that
are issued at the end of the three-year performance period are immediately
vested. Dividends with respect to the shares underlying the PSUs will accrue
during the three-year performance period and will be paid only on shares earned
as of the end of the performance period.

2.7 Additional Equity Grants. The Executive will be eligible for consideration
for additional grants of equity in the Company beginning with the fiscal year
2013 Company equity grant cycle (as set forth in Sections 2.5 and 2.6 above),
and in conformity with the practices and procedures of the Committee as in
effect at such time. During the Term, the Executive shall be entitled to
participate in the equity plans offered generally by the Company to its
executive employees, to the extent that the Executive’s position, tenure, salary
and other qualifications make the Executive eligible to participate. In addition
to the Stock Plan, such plans include the employee stock purchase plan of the
Company.

2.8 Stock Ownership Guidelines. The Executive shall use commercially reasonable
efforts to comply with the Company’s stock ownership guidelines for its
executive officers, as such guidelines may be amended from time to time. For the
Chief Executive Officer, those guidelines encourage stock ownership, within five
years of becoming such officer, of an amount of stock equal in value to five
times the Chief Executive Officer’s base salary. Stock ownership calculation
shall be determined in accordance with the terms of the Company’s stock
ownership guidelines.

2.9 Expenses. During the Term, the Executive shall be entitled to reimbursement
for all reasonable business expenses he incurs in carrying out his duties under
this Agreement in accordance with the policies and practices of the Company for
submission of expense reports, receipts, or similar documentation of such
expenses as in effect from time to time by the Company.

2.10 Vacation. The Executive shall be entitled to take up to 20 days of paid
vacation per calendar year, subject to ensuring that the business and affairs of
the Company shall be continued in normal fashion during his absence. Any unused
vacation shall not be carried over into successive years and shall not have any
cash value to the Executive.

ARTICLE III: TERMINATION OF EMPLOYMENT

3.1 Termination. The Executive’s employment under this Agreement may be
terminated during the Term as described in this Article III.

3.1.1 Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death. The Executive’s employment shall
terminate in the event the Executive becomes “Totally Disabled.” For purposes of
this Agreement, “Totally Disabled” means “totally disabled” as defined in the
Company’s Group Long-Term Disability Plan applicable to senior executives as in
effect on the Commencement Date, and as may be amended from time to time
thereafter.

 

APOG CEO Emp. Agmt

Execution Copy

5



--------------------------------------------------------------------------------

3.1.2 Termination by the Company for Cause. The Company may terminate this
Agreement and the Executive’s employment hereunder for Cause at any time after
providing written notice to the Executive. For purposes of this Agreement,
“Cause” means:

 

  (a) the failure or refusal of the Executive to perform substantially the
Executive’s duties hereunder (other than as a result of total or partial
incapacity due to physical or mental illness) including any breach of the
Executive’s obligations under Section 1.3 hereof and any breach of the
Executive’s fiduciary duties to the Company (including the Executive’s
appropriation or attempted appropriation of a material business opportunity of
the Company);

 

  (b) the engaging by the Executive in intentional or willful misconduct which
is materially injurious to the reputation, business, financial condition or
business relationships of the Company or the Executive’s reputation or business
relationships;

 

  (c) perpetration of an intentional fraud against or affecting the Company or
any customer, supplier, client, agent, or executive thereof;

 

  (d) conviction (including conviction on a nolo contendere plea) of a felony or
any crime involving fraud, dishonesty or moral turpitude; or

 

  (e) the breach of any covenant set forth in Article IV or V hereof;

provided, however that:

 

  (i) a termination pursuant to clauses (b) or (c) shall not become effective
unless the Company has delivered written notice to the Executive describing
Executive’s actions constituting “Cause” and the Executive has failed to
convince the Board within fifteen business (15) days thereafter that his actions
did not constitute “Cause” as described in such notice; and

 

  (ii) a termination pursuant to clauses (a) or (e) above, if susceptible of
cure, shall not become effective unless the Executive fails to cure such failure
to perform or breach within forty-five (45) days after written notice from the
Company identifying what reasonable actions shall be required to cure such
failure to perform.

3.1.3 Termination by the Company without Cause. The Company may terminate this
Agreement and the Executive’s employment hereunder for any reason or no reason
at any time after providing written notice to the Executive. If the Company
terminates the Executive’s employment for any reason other than Cause, then the
terms of Section 3.2.3 shall apply.

 

APOG CEO Emp. Agmt

Execution Copy

6



--------------------------------------------------------------------------------

3.1.4 Termination by the Executive For Good Reason. The Executive may terminate
his employment for Good Reason during the Term. For purposes of this Agreement,
“Good Reason” means:

 

  (a) except with the Executive’s written consent given in the Executive’s
discretion, the assignment to the Executive of any position and/or duties which
represent or otherwise entail a material diminution in the Executive’s position
(including status, office, title and reporting requirements), authority, duties
or responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of written notice thereof given by the Executive, but
including any diminution attributable to the fact that the Company is no longer
a public company;

 

  (b) any material reduction in the Executive’s aggregate compensation and
incentive opportunities (other than a reduction that applies generally to all
senior executive officers of the Company);

 

  (c) the failure by the Board to nominate the Executive as a candidate to serve
as a member of the Board;

 

  (d) a requirement to relocate his principal residence to a location other than
the Twin Cities metropolitan region; or

 

  (e) the material breach by the Company of any of its obligations under this
Agreement.

The Executive shall have Good Reason to terminate his employment if (i) within
forty-five (45) days following the Executive’s actual knowledge of the event
which the Executive determines constitutes Good Reason, he notifies the Company
in writing that he has determined a Good Reason exists and specifies the event
creating Good Reason, (ii) following receipt of such notice, the Company fails
to remedy such event within forty-five (45) days, and (iii) the Executive
terminates his employment within thirty (30) days after the end of such cure
period. If any of the conditions is not met, the Executive shall not have a Good
Reason to terminate his employment.

3.1.5 Continuation of Provisions. Notwithstanding any termination of the
Executive’s employment with the Company, the Executive, in consideration of the
Executive’s employment hereunder to the date of employment termination (the
“Termination Date”), shall remain bound by the provisions of this Agreement
which specifically relate to periods, activities or obligations upon or
subsequent to the termination of the Executive’s employment, including, but not
limited to, the covenants contained in Articles IV and V hereof.

3.1.6 Surrender of Records and Property. Upon any termination of the Executive’s
employment with the Company, the Executive shall deliver promptly to the

 

APOG CEO Emp. Agmt

Execution Copy

7



--------------------------------------------------------------------------------

Company the Executive’s security access card, and all records, manuals, books,
blank forms, documents, letters, memoranda, notes, notebooks, reports, computer
disks, computer software, computer programs (including source code, object code,
on-line files, documentation, testing materials and plans and reports), designs,
drawings, formulae, data, tables or calculations or copies thereof, which are
the property of the Company or any Company Affiliate or which relate in any way
to the business, products, practices or techniques of the Company or any Company
Affiliate, and all other property, trade secrets and “Confidential Information”
(as defined in Section 4.1) of the Company or any Company Affiliate, including,
but not limited to, all tangible, written, graphical, machine readable and other
materials (including all copies) which in whole or in part contain any trade
secrets or Confidential Information of the Company or any Company Affiliate
which in any of these cases are in the Executive’s possession or under the
Executive’s control. This includes all copies or specimens in the Executive’s
possession, whether prepared or made by others or the Executive. Upon any
termination of the Executive’s employment, the Executive shall also refrain from
accessing the Company’s files via computer or modem. The Executive shall
acknowledge in writing the return of all such materials, when requested to do so
by the Company.

Notwithstanding the foregoing, the Executive shall be entitled to retain one
copy of this Agreement, any stock option, restricted stock, PSU or other plan or
agreement with the Company pursuant to which the Executive retains any rights at
the Termination Date, and documentation provided to the Executive during his
employment relating to such compensation or benefits.

3.2 Compensation Following Termination of Employment. Upon the termination of
the Executive’s employment with the Company, the Executive shall be entitled
only to the following compensation and benefits upon such termination:

3.2.1 Termination by Reason of the Executive’s Death or Total Disability. In the
event that the Executive’s employment is terminated by reason of the Executive’s
death or Total Disability, then the Company shall pay the following amounts to
the Executive, the Executive’s spouse or his estate, as the case may be: (a) any
amounts due to the Executive for Annual Base Salary through the date of
employment termination, together with (b) any other unpaid amounts to which the
Executive is entitled as of the Termination Date pursuant to Article II of this
Agreement, including, without limitation, amounts that the Executive is entitled
to under any benefit plan of the Company in accordance with the terms of such
plan.

Except as otherwise set forth above (or in any applicable award agreement
between the Company and the Executive which is in effect on the Termination Date
hereunder), the Executive will have no rights to any unvested benefits or any
other compensation or payments coming due after the Termination Date.

3.2.2 Termination by the Company for Cause or by the Executive Without Good
Reason. If the Executive’s employment is terminated by the Company for Cause or
the Executive voluntarily terminates employment without Good Reason, the Company
shall pay to the Executive (a) any Annual Base Salary earned but not paid
through the Termination Date, plus (b) the amount of any other benefits to which
the Executive is legally entitled as of the Termination Date under the terms and
conditions of any benefit plans of the Company in which the Executive is
participating as of the Termination Date. The Company shall have no further
obligations under this Agreement.

 

APOG CEO Emp. Agmt

Execution Copy

8



--------------------------------------------------------------------------------

3.2.3 Termination by the Executive for Good Reason or by the Company Without
Cause. In the event that the Executive’s employment is terminated by the
Executive for Good Reason or by the Company without Cause, and provided that the
Executive has executed a written release to the Company in substantially the
same form attached hereto as Exhibit B and the rescission period specified
therein has expired, the Company shall, within forty-five (45) days of the
Termination Date, pay the following amounts to the Executive; provided, however,
that, if the 45-day period begins in one calendar year and ends in a second
calendar year, the such severance payment shall be paid in the second calendar
year:

 

  (a) as severance, a multiple of the Executive’s then-current level of Annual
Base Salary plus then-current level of target bonus under the EMIP (or its
equivalent at the Termination Date), as set forth below, payable in accordance
with regular Company payroll practices:

 

Year of Termination

  

Severance Multiple

Commencement Date through the day prior to the first anniversary of the
Commencement Date    Three times (3X) First anniversary of Commencement Date
through the day prior to the second anniversary of the Commencement Date    Two
times (2X) Second anniversary of Commencement Date through the day prior to the
fifth anniversary of the Commencement Date    One times (1X) Fifth anniversary
of Commencement Date and thereafter    Zero times (0X) (i.e., no special
severance payment under the terms of this Agreement)

 

  (b) A lump sum payment, equal to an amount equivalent to the cost, at the
Termination Date, of insurance premiums sufficient to pay for the continuation
of medical and dental insurance for the applicable severance period, as set
forth in the above table, based on the coverage level and coverage options in
place at the time of the Executive’s employment termination date;

 

  (c) Automatic acceleration of any unvested Signing Bonus awards; all other
unvested equity awards held by Executive would be treated in accordance with the
terms of the applicable award agreement;

 

APOG CEO Emp. Agmt

Execution Copy

9



--------------------------------------------------------------------------------

  (d) any Annual Base Salary earned but not paid through the Termination Date;

 

  (e) any reimbursable expenses incurred prior to the Termination Date by the
Executive in accordance with Section 2.9 that have not been reimbursed by the
Company as of the Termination Date;

 

  (f) any compensation previously earned, paid to and deferred by the Executive
(including any earnings thereon accrued to an account designated for the benefit
of the Executive) in accordance with the terms and conditions of any deferred
compensation plan of the Company in which the Executive is participating as of
the Termination Date, in all cases, to the extent such deferred compensation
and/or earnings thereon have vested as of the Termination Date; and

 

  (g) any other unpaid amounts to which the Executive is entitled as of the
Termination Date pursuant to Article II of this Agreement, including, without
limitation, amounts that the Executive is entitled to under any benefit plan of
the Company in accordance with the terms of such plan.

3.2.4 Statutory Compensation at Employment Termination. In addition to the
foregoing compensation payable at employment termination, the Executive shall be
entitled to receive the following, but only to the extent then-mandated by
Minnesota law at the Termination Date:

 

  (a) A lump sum payment equal to the Executive’s earned but unused vacation
accrued under Apogee’s regular vacation policy through the Termination Date; and

 

  (b) The Executive shall have the right to continue, at the Executive’s
expense, to participate in Apogee’s group life insurance program for the legally
required period following the Termination Date.

3.2.5 No Other Compensation or Continuing Benefits. For the avoidance of doubt,
the parties acknowledge and agree that, after the Termination Date, the
Executive shall not continue to participate in any benefit or retirement plans
of the Company, except with respect to balances of deferred accounts, if any,
existing in any such plan as of the Retirement Date.

Except as otherwise specifically set forth in this Section 3.2, the Company
shall have no further obligations to pay any compensation of any kind to the
Executive after his Termination Date under this Agreement.

3.3 No Other Benefits. If the Executive receives the payments and benefits
described in this Article III, the Executive will not be eligible to receive
from the Company or any Affiliate any other severance or termination payments or
benefits of any kind, including but not limited to those provided in Article II
of this Agreement. Furthermore, this Agreement is not

 

APOG CEO Emp. Agmt

Execution Copy

10



--------------------------------------------------------------------------------

intended to provide the Executive with payments or benefits that are duplicative
or overlap payments or benefits that will be paid or provided to the Executive
under other agreements between the Executive and the Company or its Affiliates.
Accordingly, except as provided herein, the Executive acknowledges that this
Agreement shall supersede and replace in their entirety any and all other
policies and/or agreements to which the Executive and the Company or any of its
Affiliates are a party that provide severance or continuation of income payments
to the Executive or the Executive’s family following the Termination Date,
except the Change in Control Severance Agreement dated as of the date hereof
(the “CIC Severance Agreement”). This Agreement will be superseded and replaced
in its entirety by the CIC Severance Agreement on the “Effective Date” (as
defined therein) or upon the termination, prior to the Effective Date, of the
Executive’s employment by (i) the Company without Cause or (ii) the Executive
for Good Reason, where the effect of such termination is to entitle the
Executive to receive the benefits described in Sections 4 and 5 of the CIC
Severance Agreement as a result of the occurrence of event or circumstances
described in Section 2(b)(iii) of the CIC Severance Agreement.

ARTICLE IV: CONFIDENTIAL INFORMATION

4.1 Nondisclosure. At all times during the Executive’s employment and after the
Termination Date, the Executive will hold in the strictest confidence and will
not disclose, use, lecture upon or publish any of the Company’s Confidential
Information, except as such disclosure, use or publication may be required in
connection with the Executive’s work for the Company, or unless the Company
expressly authorizes such disclosure in writing. The Executive will obtain the
Company’s written approval before publishing or submitting for publication any
material (written, verbal or otherwise) that relates to the Executive’s work at
the Company and/or incorporates any Confidential Information. The Executive
hereby assigns to the Company any and all rights, title and interest the
Executive may have or acquire in the Confidential Information and recognizes
that all of the Confidential Information is and shall be the sole property of
the Company and its successors and assigns.

As used herein, “Confidential Information” means information that was developed,
created, or discovered by or on behalf of the Company or any of its Affiliates,
or which became or will become known by, or was or is conveyed to the Company,
which has commercial value in the Company’s business. “Confidential Information”
includes, but is not limited to, customer and mailing lists, cost and pricing
information, employee data, financial data, business plans, sales and marketing
plans, business acquisition or divestiture plans, research and development
activities relating to existing commercial activities and new products, services
and offerings under active consideration, software programs, and trade secrets
which the Executive may have acquired during the course of his employment with
the Company or its Affiliates or which is received in confidence by or for the
Company from any other person. The foregoing obligation shall not apply to
(i) any information which was known to the Executive prior to disclosure to him
by the Company or any of its Affiliates; (ii) any information which was in the
public domain prior to its disclosure to the Executive; (iii) any information
which comes into the public domain through no fault of the Executive; (iv) any
information which the Executive is required to disclose by a court or similar
authority or under subpoena, provided that the Executive provides the Company
with notice thereof and assists, at the Company’s or its Affiliates sole
expense, any

 

APOG CEO Emp. Agmt

Execution Copy

11



--------------------------------------------------------------------------------

reasonable endeavor of the Company or any of its Affiliates by appropriate means
to obtain a protective order limiting the disclosure of such information; and
(v) any information which is disclosed to the Executive by a third party which
has a legal right to make such disclosure.

ARTICLE V: NON-COMPETITION, NON-SOLICITATION NON-HIRE AND NON-DISPARAGEMENT

5.1 Non-Competition Covenant. In consideration of the financial and other
benefits described in this Agreement, the Executive agrees that, during the
period commencing on the Commencement Date and ending on the date that is two
(2) years after the Termination Date (without regard for the reason for such
termination and whether such termination is occasioned by the Company or the
Executive), the Executive shall not, directly or indirectly, and in any manner
or capacity (e.g., as an advisor, principal, agent, partner, officer, director,
investor, shareholder, employee, member of any association or otherwise), engage
in any business activities that are competitive with any of the businesses
conducted, or planned to be conducted, by the Company or any Company Affiliate
during the one-year period ending on the Termination Date.

5.2 Geographical Extent of Covenant. The Executive acknowledges that the Company
directly, or indirectly through the Company Affiliates, currently is engaged in
business throughout North America and South America, including each county,
state and province thereof. Consequently, the Executive agrees that his
obligations under this Article V shall apply in any market in North America or
South America in which: (a) the Company or, as applicable, a Company
Affiliate(s), operates during the one-year period described in the last two
lines of Section 5.1; and (b) the Company or, as applicable, a Company
Affiliate(s), has plans to enter on the date the Executive ceases to be employed
by the Company.

5.3 Limitation on Covenant. Ownership by the Executive, as a passive investment,
of less than one percent (1%) of the outstanding shares of capital stock of any
corporation listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a breach of this Article V.

5.4 Non-Solicitation And Non-Hire. The Executive agrees that, for a period of
two (2) years after the Termination Date, without regard for the reason for such
termination (and whether occasioned by the Company or the Executive), the
Executive shall not, except with the prior written consent of the Company:
(a) hire or attempt to hire for employment any person who is employed by the
Company or a Company Affiliate, or attempt to influence any such person to
terminate employment with the Company or any Company Affiliate; (b) induce or
attempt to induce any employee of the Company or any Company Affiliate to work
for, render services to, provide advice to, or supply confidential business
information or trade secrets of the Company or any Company Affiliate to any
third person, firm or corporation; or (c) induce or attempt to induce any
customer, supplier, licensee, licensor or other business relation of the Company
or any Company Affiliate to cease or reduce doing business with the Company or
such Company Affiliate, or in any way interfere with the relationship between
any such customer,

 

APOG CEO Emp. Agmt

Execution Copy

12



--------------------------------------------------------------------------------

supplier, licensee, licensor or other business relation and the Company or any
Company Affiliate. Nothing herein shall prohibit the Executive from general
advertising for personnel not specifically targeting any employee or other
personnel of the Company, or from hiring any such employee or other personnel
responding to such general advertising.

The foregoing limitations shall not apply with respect to: (i) any former
employee of the Company whose employment terminated prior to the Commencement
Date, or (ii) any employee of the Company whose employment is terminated after
the Commencement Date and prior to the Termination Date, so long as at least six
(6) months have passed between the Termination Date and the date of any action
by the Executive set forth in the first sentence of this Section 5.4.

5.5 Non-Disparagement. During and after the Term:

(a) the Executive agrees not to make any remarks (whether in public or private)
knowingly or intentionally disparaging the Company or any Company Affiliate, or
their respective products, services, officers, director or employees, whether
past or current, including any present, former or future director, officer,
employee or agent of the Company or any Company Affiliate. The provisions of
this Section 5.5(a) shall not apply to any truthful statement(s) required to be
made by the Executive or by any representative of the Executive in any legal
proceeding or governmental (including all agencies thereof) or regulatory
filing, investigation or proceeding; and

(b) the Company agrees that none of its Senior Representatives (as defined
below) will make any remarks (whether in public or private) knowingly or
intentionally disparaging the Executive. The provisions of this Section 5.5(b)
shall not apply to any truthful statement(s) required to be made by the Company
or by any representative of the Company in any legal proceeding or governmental
(including all agencies thereof) or regulatory filing, investigation or
proceeding. For purposes of this Section 5.5(b), the term “Senior
Representatives” shall mean each of the Company’s directors and its Chief
Financial Officer, General Counsel, Vice President Human Resources, and Vice
President and Treasurer.

ARTICLE VI: DISPUTE RESOLUTION PROCESS

6.1 Dispute Defined. The Company and the Executive desire to establish a
reasonable and confidential means of resolving any dispute, question or
interpretation arising out of or relating to (i) this Agreement or the alleged
breach or threatened breach of it, (ii) the making of this Agreement, including
claims of fraud in the inducement, (iii) the Executive’s employment by the
Company pursuant to this Agreement, including claims of wrongful termination or
discrimination, or (iv) any activities by the Executive restricted by Articles
IV and V of this Agreement following the cessation of his employment with the
Company (each such dispute to be referred to herein as a “Dispute”).

6.2 Procedure. In furtherance of the parties’ mutual desire, the Company and the
Executive agree that if either party believes a Dispute exists, that party shall
provide the other with written notice of the claimed Dispute. Upon receipt of
that written notice, the following

 

APOG CEO Emp. Agmt

Execution Copy

13



--------------------------------------------------------------------------------

procedure shall be the exclusive means of fully and finally resolving the
Dispute. First, within thirty (30) days of the other party receiving that
notice, the Executive and appropriate representatives of the Company and/or
Board will meet to attempt to resolve amicably the Dispute. Second, if a
mutually agreeable resolution is not reached within thirty (30) days following
the parties’ first meeting, the parties will engage in mediation with a mutually
agreeable neutral mediator, said mediation to be held within forty-five
(45) days of the final meeting between the Executive and representatives of the
Company and/or Board. The Company shall pay the fees and expenses of the
mediator. Third, if the Dispute is not resolved through mediation within thirty
(30) days, the Dispute shall be resolved exclusively by final and binding
arbitration held in accordance with the provisions of this Agreement and the
American Arbitration Association (“AAA”) National Rules for the Resolution of
Employment Disputes then in effect, unless such rules are inconsistent with the
provisions of this Agreement. In connection with such arbitration:

 

  (a) Any such arbitration shall be conducted: (i) by a neutral arbitrator
appointed by mutual agreement of the parties; or (ii) failing such agreement, by
a neutral arbitrator appointed in accordance with said AAA rules;

 

  (b) The parties shall be permitted reasonable discovery in accordance with the
provisions of the Minnesota Rules of Civil Procedure, including the production
of relevant documents by the other party, the exchange of witness lists, and a
limited number of depositions, including depositions of any expert who will
testify at the arbitration;

 

  (c) The arbitrator’s award shall include findings of fact and conclusions of
law showing the legal and factual basis for the arbitrator’s decision, which
decision shall be final and binding upon the parties;

 

  (d) The arbitrator shall have the authority to award to the prevailing party
any remedy or relief that a United States District Court or court of the State
of Minnesota could order or grant if the dispute had first been brought in that
judicial forum, including costs and attorneys’ fees;

 

  (e) The arbitrator’s award may be entered as a judgment by any court of
competent jurisdiction; and

 

  (f) Unless otherwise agreed by the parties, the place of any arbitration
proceeding shall be Minneapolis, Minnesota.

6.3 Confidentiality of Dispute Resolution. Except as the parties shall agree in
writing, upon court order, or as required by law, neither the Company nor the
Executive will disclose to any third party, except for their counsel, retained
experts and other persons directly serving counsel or retained experts, any fact
or information in any way pertaining to the process of resolving a Dispute under
this Article VI, or to the fact of or any term that is part of a

 

APOG CEO Emp. Agmt

Execution Copy

14



--------------------------------------------------------------------------------

resolution or settlement of any Dispute. This prohibition on disclosure
specifically includes, without limitation, any disclosure of an oral statement
or of a written document made or provided by either the Executive or the
Company, or by any of its or his representatives, counsel or retained experts,
or other persons directly serving any representatives, counsel or retained
experts.

6.4 Right to Injunctive Relief. The Executive acknowledges and agrees that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character, that it would be difficult to replace such services and
that any violation of the Executive’s obligations under either Article IV or
Article V would be highly injurious to the Company and/or to any Company
Affiliate and that it would be extremely difficult to compensate the Company
and/or any Company Affiliate fully for damages for any such violation.
Accordingly, notwithstanding the terms of this Article VI, the Company or any
Company Affiliate, as the case may be, shall be entitled to seek, without the
necessity of posting bond or proving any monetary damages and without any
requirement to engage in any dispute resolution process outlined in this Article
VI, temporary and permanent injunctive relief from a court of law, in the event
of violation by the Executive of any of his obligations under any provision of
either Article IV or Article V. This provision with respect to injunctive relief
shall not, however, diminish the right of the Company, any Company Affiliate or
the Executive to claim and recover damages, or to seek and obtain any other
relief available to it pursuant to the provisions of this Article VI.

ARTICLE VII: ASSIGNMENT; SUCCESSORS.

7.1 Assignment. This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s heirs, executors and administrators.

7.2 Successors. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns, provided that the Company may not
assign this Agreement except in connection with the assignment or disposition of
all or substantially all of the assets or stock of the Company, or by law as a
result of a merger or consolidation.

ARTICLE VIII: MISCELLANEOUS PROVISIONS

8.1 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party, or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:

500 E. Grant St.

Apt. #1710

Minneapolis, MN 55404

 

APOG CEO Emp. Agmt

Execution Copy

15



--------------------------------------------------------------------------------

With a copy to:

Kaplan, Strangis and Kaplan, P.A.

5500 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Attention: Jim Melville

If to the Company by mail or fax:

Apogee Enterprises, Inc.

4400 West 78th Street

Suite 520

Minneapolis, Minnesota 55435

Attention: General Counsel

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph. Notices and communications shall be effective
when actually received by the addressee or three (3) days after the initiation
of delivery; provided that this period will not extend any period of notice
specifically set forth in this Agreement.

Any party may change the address for the purpose of this Section by giving the
other written notice of the new address in the manner set forth above.

8.2 Enforceability. The parties intend that each of the covenants referenced in
Section 5 hereof shall be construed as a series of separate covenants, one for
each state of the United States, one for each county of each state of the United
States, one for each province of Canada and one for each state of Mexico. To the
extent any provision of this Agreement shall be determined to be invalid or
unenforceable in any jurisdiction, such provision shall be deemed to be deleted
from this Agreement as to such jurisdiction only, and the validity and
enforceability of the remainder of such provision and of this Agreement shall be
unaffected. In furtherance of and not in limitation of the foregoing, the
Executive and the Company expressly agree that should the duration of,
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid or enforceable under applicable
law in a given jurisdiction, then such provision, as to such jurisdiction only,
shall be construed to cover only that duration, extent or activities that may
validly or enforceably be covered. The unenforceability of any covenant in
Section 5 hereof shall not preclude the enforcement of any other of said
covenants or provisions or of any other obligation of the Executive hereunder,
and the existence of any claim or cause of action of the Company against the
Executive, whether predicated on the Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of any of said covenants.
The Company and the Executive acknowledge the uncertainty of the law in this
area with respect to Section 5 hereof, and expressly stipulate that this
Agreement is to be given the construction that renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

 

APOG CEO Emp. Agmt

Execution Copy

16



--------------------------------------------------------------------------------

8.3 Taxes. Notwithstanding any other provision of this Agreement, the Company
shall withhold from any amount payable under this Agreement all federal, state,
local and foreign taxes that are required to be withheld by applicable laws or
regulations, or that are consistent with the Company’s prevailing practice.

8.4 Governing Law, Construction, and Severability. The validity, interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Minnesota. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, said illegality or invalidity shall not
in any way affect the legality or validity of any other provision of this
Agreement. It is the intention of the parties hereto that the Company be given
the broadest possible protection respecting its Confidential Information and
trade secrets and respecting competition by the Executive following the
Executive’s separation from the Company.

8.5 Venue. Any action at law, suit in equity or judicial proceeding arising
directly, indirectly or otherwise in connection with, out of, related to or from
this Agreement or any provision hereof shall be litigated only in the State of
Minnesota, Hennepin County District Court, or the United States District Court
for the District of Minnesota. The Executive waives any right the Executive may
have to transfer or change the venue of any litigation brought against the
Executive by the Company.

8.6 Entire Agreement. This Agreement (together with the Exhibits attached hereto
and the other agreements between the Company and the Executive referenced
herein) is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes all prior discussions
between the Company and the Executive regarding the subject matter hereof. No
modification of, or amendment to, this Agreement, nor any waiver of either
party’s rights under this Agreement, will be effective unless in writing and
signed by both parties. Any subsequent change or changes in the Executive’s
duties, obligations, salary or compensation will not affect the validity or
scope of this Agreement.

8.7 Counterparts. This Agreement may be simultaneously executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

8.8 Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

8.9 Survivability. The provisions of this Agreement that by their terms call for
performance subsequent to termination of the Executive’s employment under this
Agreement, or of this Agreement, shall so survive such termination. For purposes
of clarification and not in limitation of the foregoing sentence, the parties
acknowledge and agree that (a) Articles IV, V and VIII, and Section 3.1.6 shall
survive the termination of this Agreement, and (b) Section 3.2.3 shall survive
through the fifth anniversary of the Commencement Date.

 

APOG CEO Emp. Agmt

Execution Copy

17



--------------------------------------------------------------------------------

8.10 Waiver. No waiver by the Company or the Executive of any breach or
violation of this Agreement shall be a waiver of any preceding or succeeding
breach or violation. No waiver by the Company or the Executive of any right
under this Agreement shall be construed as a waiver of any other right
hereunder. Except as otherwise provided in Section 3.1.2 or Section 3.1.4,
neither the Company nor the Executive shall not be required to give notice to
enforce strict adherence to any of the terms or conditions of this Agreement.

8.11 Advice of Counsel. The Executive acknowledges that he has been provided the
opportunity to seek, and has obtained, the advice of counsel in connection with
the negotiation and execution of this Agreement.

8.12 No Strict Construction. Each of the Executive and the Company acknowledges
and agrees that the language used in this Agreement and the other agreements
referred to herein is, and shall be deemed to be, the language chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against either party hereto.

8.13 Legal and Consulting Fees. The Company shall reimburse the Executive for
the reasonable, and appropriately documented, fees and expenses of legal
counsel, compensation consultants and tax and accounting advisers to the
Executive in connection with the negotiation and execution of this Agreement, up
to a maximum total reimbursement of $25,000.

8.15 Section 409A Compliance.

(a) The parties believe that, if amounts are paid at the time or times indicated
in this Agreement, the payments will not be required to be delayed for six
months under 409(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”). Notwithstanding anything to the contrary in this Agreement, however,
if, at the time of the Executive’s “separation from service” within the meaning
of Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then, to the extent any payment or benefit that the Executive becomes entitled
to under this Agreement on account of the Executive’s separation from service
would be considered deferred compensation subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.

(b) To the extent that any payment or benefit under or pursuant to this
Agreement is payable upon the Executive’s termination of employment, then such
payments or benefits shall be payable only upon the Executive’s “separation from
service” to the extent necessary to comply with Section 409A of the Code. The
determination of whether and when a “separation from service” has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A 1(h). Each payment made under this Agreement shall be treated as
a separate payment for purposes of Section 409A of the Code.

(c) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as

 

APOG CEO Emp. Agmt

Execution Copy

18



--------------------------------------------------------------------------------

to its compliance with Section 409A of the Code, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A of the
Code. The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to comply fully with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder.

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

APOG CEO Emp. Agmt

Execution Copy

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EXECUTIVE

/s/ Joseph F. Puishys

Joseph F. Puishys APOGEE ENTERPRISES, INC. By  

/s/ Bernard P. Aldrich

  Bernard P. Aldrich  

Director and Non-Executive Chair of the Board of Directors of Apogee
Enterprises, Inc

 

APOG CEO Emp. Agmt

Execution Copy

20



--------------------------------------------------------------------------------

EXHIBIT A

SIGNING BONUS

A. Sign-On Equity Awards: Subject to entering into standard forms of award
agreements for each award, the Board hereby awards to the Executive, effective
as of the Commencement Date, the following equity awards in connection with the
commencement of his duties as Chief Executive Officer. All such stock awards are
being made as “inducement grants” pursuant to NASDAQ Stock Market Listing Rule
5635(c)(4):

1. Time-Based Restricted Stock (the “Retention Grant”): Executive will receive
restricted shares of Company Common Stock valued at $1,300,000, using the
closing price per share of the Company’s Common Stock as reported on the NASDAQ
Stock Market on the date of grant. The award will vest in equal annual
increments over a five-year period, commencing on the first anniversary of the
date of the award. The shares of restricted stock will include the right to
receive dividends, in accordance with the terms of the related award agreement.

2. Time-Based Stock Options (the “Performance Grant”): Executive will receive
options to acquire shares of Company Common Stock valued at $1,300,000, using a
Black-Scholes valuation of the Company Common Stock, based on its closing price
per share as reported on the NASDAQ Stock Market on the date of grant. The
exercise price of each such option shall be equal to the closing price per share
of the Company; Common Stock on the date of grant. The award will vest in equal
annual increments over a three-year period, commencing on the first anniversary
of the date of the award.

3. Unrestricted Stock Award (the “Bonus Offset”): Executive will receive shares
of Company Common Stock valued at $500,000, using the closing price per share of
the Company’s Common Stock as reported on the NASDAQ Stock Market on the date of
grant. The award will vest immediately on the date of grant, and is being made
in lieu of the Executive participating in the fiscal year 2012 EMIP.

B. Cash Bonus: The Board hereby agrees to cause the Company to pay to the
Executive, in connection with the commencement of his duties as Chief Executive
Officer, a cash bonus of $500,000 the “Cash Bonus”), payable following the end
of the 2012 fiscal year at the time that cash incentive awards are customarily
made by the Committee (i.e., in March or April of 2012); provided that, the
Executive continues to be employed as Chief Executive Officer of the Company on
such payment date. Notwithstanding the foregoing, if the Executive’s employment
has been terminated by the Company without Cause, or by the Executive with Good
Reason, prior to such payment date, then the Executive shall continue to receive
the Cash Bonus on such payment date.

 

APOG CEO Emp. Agmt

Execution Copy

21



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release

RELEASE

This Release (“Release”) is entered into as of                     , 20    , by
and between Apogee Enterprises, Inc., a Minnesota corporation (“Apogee”), and
Joseph F. Puishys (“Executive”), an individual residing in the State of
Minnesota.

1. Release of Claims. In consideration of the promises, covenants and other
valuable consideration provided by Apogee under the Employment Agreement dated
as of                     , 2011, by and between Apogee and Executive (the
“Employment Agreement”) and otherwise, Executive, on behalf of himself, his
spouse, successors, heirs, and assigns, and except as expressly set forth
herein, hereby unconditionally and forever releases and discharges Apogee,
including its parents, affiliates, subsidiaries, and business units, and their
current or former shareholders directors, officers, employees, agents,
predecessors, successors, assigns, and insurers (collectively referred to as
“Released Parties”) to the fullest extent permitted by law from any and all
debts, demands, promises, agreements, claims, causes of action, losses,
obligations, liabilities, damages, judgments, costs, expenses (including, but
not limited to, attorneys’ fees) of any nature whatsoever, known or unknown,
contingent or non-contingent (collectively, “Claims”), that Executive had or has
as of the date of this Release arising out of or in any way relating to
Executive’s hiring, employment, or separation from employment with Apogee,
including but not limited to any Claims (i) under any federal, state or local
law, regulation, rule or ordinance including, but not limited to, the Age
Discrimination in Employment Act of 1967 (“ADEA”), 42 U.S.C. §§ 1981-1988, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Equal Pay Act, the
Employee Retirement Income Security Act of 1974 (“ERISA”), the National Labor
Relations Act, the Occupational Safety and Health Act (“OSHA”), the Family and
Medical Leave Act of 1993 (“FMLA”), the Workers Adjustment and Retraining
Notification Act (“WARN”), the Americans with Disabilities Act of 1990 (“ADA”),
the Minnesota Human Rights Act (“MHRA”), and any provision of the Minnesota or
federal Constitutions; (ii) otherwise for retaliation; harassment;
discrimination on any basis; or any related cause of action; as well as for
salary, wages, severance pay, vacation pay, sick pay, bonuses, benefits,
pension, stock options, overtime, and any other compensation or benefit of any
nature; (iii) grounded on contract or tort theories, including but not limited
to claims for wrongful discharge, breach of express or implied contract, implied
covenant of good faith and fair dealing, intentional or negligent infliction of
emotional distress, violation of public policy, conspiracy, invasion of privacy,
tortious interference with contract or current or prospective business
relationships, promissory estoppel, breach of fiduciary or other duty, breach of
manuals or other policies, assault, battery, fraud, false imprisonment,
misrepresentation, defamation, including libel, slander, and self-publication
defamation, or (iv) any other claim of any kind whatsoever, including but not
limited to any claim for damages or declaratory or injunctive relief of any
kind. Furthermore, Executive relinquishes any right to re-employment with Apogee
or the Released Parties. Executive also relinquishes any right to further
payment or benefits under any employment agreement, benefit plan or severance
arrangement maintained or previously or

 

APOG CEO Emp. Agmt

Execution Copy

22



--------------------------------------------------------------------------------

subsequently maintained by Apogee or any of the Released Parties or any of its
respective predecessors or successors, except that he does not release any
post-employment rights he has under the Employment Agreement or any plans
referenced in that Agreement. Executive also does not release his right to
indemnification and advancement of expenses for defense under any agreement he
has entered into with Apogee, under Apogee’s charter or by-laws or under any
insurance policy maintained by Apogee that is applicable to its current or
former directors and officers, or under any applicable law relating to officers,
directors or employees.

2. No Claims Against Released Parties. Executive warrants and represents that he
has not filed any claims, charges, complaints or actions against any Released
Party, or assigned or transferred or purported to assign or transfer to any
person or entity all or any part of or any interest in any claim released
herein, and covenants that to the fullest extent permitted by law, he will not
sue or otherwise institute or cause to be instituted against Apogee or any of
the Released Parties any claim, lawsuit or other legal or administrative
proceeding that is related to any matters released by Executive under Section 1
of this Release. Executive agrees that if he brings or asserts any such action
or lawsuit, he shall pay all costs and expenses, including reasonable attorneys’
fees, incurred by Apogee or the Released Parties in dismissing or defending the
action or lawsuit. Executive further agrees that if any claim arising out of any
act or omission occurring before Executive’s execution of this Release is
prosecuted in his name before any court or administrative agency that he waives
and agrees not to take any award, damages or other individual relief (legal or
equitable) from such claim to the fullest extent permitted by law. If any agency
or court assumes jurisdiction of any complaints, claims, or actions against any
Released Party by or on behalf of Executive arising out of any act or omission
occurring before Executive’s execution of this Release, Executive will request
that the agency or court withdraw the matter or dismiss the matter in its
entirety, with prejudice, and will execute all necessary documents to effect
such withdrawal and/or dismissal with prejudice. Nothing in this provision,
however, shall be interpreted to prevent executive from: (a) bringing a claim or
lawsuit to enforce the terms of this Release or the post-employment rights
provided in the Employment Agreement; (b) filing a charge with, or participating
in any investigation conducted by, a governmental agency; or (c) challenging or
seeking a determination in good faith of the validity of Executive’s release
under the ADEA.

3. Rescission. Executive has been informed of his right to revoke this Release
insofar as it extends to potential claims under the ADEA by informing Apogee of
his intent to revoke this Release within seven (7) calendar days following his
execution of this Release. Executive has likewise been informed of his right to
rescind this Release insofar as it relates to potential claims under the
Minnesota Human Rights Act by written notice to Apogee within fifteen
(15) calendar days following his execution of this Release. Executive has
further been informed and understands that any such rescission must be in
writing and hand-delivered to Apogee or, if sent by mail, postmarked within the
applicable time period, sent by certified mail, return receipt requested, to
Apogee as set forth in Section 6 hereof.

Executive and Apogee agree that if Executive exercises this right of rescission,
this Release shall be null and void and Executive shall not receive or, if
received, shall return in full to Apogee any consideration paid or benefit
provided in connection with this Release contemporaneously with

 

APOG CEO Emp. Agmt

Execution Copy

23



--------------------------------------------------------------------------------

the delivery of rescission notice. Executive specifically understands and agrees
that (a) any attempt by him to revoke this Release after the specified period
for rescission has expired is, or will be, ineffective; (b) if he exercises his
right to rescind, then Apogee will have no further obligations to him or to
others whose rights derive from him to pay any severance or provide any future
benefits under the Employment Agreement; and (c) rescission by Executive will
have no effect upon his separation from employment.

4. Breach of this Release. If a court of competent jurisdiction determines that
either party has breached or failed to perform any part of this Release, the
parties agree that the non-breaching party shall be entitled to injunctive
relief to enforce this Release and that the breaching party shall be responsible
for paying the non-breaching party’s costs and attorneys’ fees incurred in
enforcing this Release.

5. Severability. Whenever possible, each provision of this Release shall be
interpreted in such a manner as to be effective and valid under applicable law
and to carry out each provision herein to the greatest extent possible, but if
any provision of this Release is held to be void, invalid, illegal or for any
other reason unenforceable, the parties agree that the validity, legality and
enforceability of the remaining provisions of this Release will not be affected
or impaired thereby, and will be interpreted so as to effect, as closely as
possible, the intent of the parties hereto.

6. Notices. All notices and other communications hereunder will be in writing.
Any notice or other communication hereunder shall be deemed duly given if it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth:

If to Executive: To his current residence address maintained in Apogee’s
records.

If to Apogee:

Apogee Enterprises, Inc.

4400 West 78th Street

Suite 520

Minneapolis, Minnesota 55435

Attention: General Counsel

Any party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, facsimile, ordinary mail or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any party may change the address to which notices and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth herein.

 

APOG CEO Emp. Agmt

Execution Copy

24



--------------------------------------------------------------------------------

7. Choice of Law. This Release shall be deemed performable by all parties in,
and venue shall be in the state or federal courts located in, Hennepin County,
Minnesota, and the construction and enforcement of this Release shall be
governed by Minnesota law without regard to its conflict of laws rules.

8. Binding Effect of Release. This Release shall be binding upon Executive and
his heirs, administrators, representatives, executors, successors and permitted
assigns.

9. Time to Sign and Return Release. Executive acknowledges and agrees that he
first received the original of this Release on or before                     ,
20    . Executive also understands and agrees that he has been given at least 21
calendar days from the date he first received this Release to obtain the advice
and counsel of the legal representative of his choice and to decide whether to
sign it. Executive acknowledges that he has been advised and has sought the
advice of his own counsel. No separation payments or other post-employment
rights or benefits provided by the Employment Agreement shall become due until
Executive has executed this Release and all rescission periods set forth herein
have passed. Executive represents and agrees that he has thoroughly discussed
all aspects and effects of this Release with his attorney, that he has had a
reasonable time to review this Release, that he fully understands all the
provisions of this Release and that he is voluntarily entering into this
Release.

BY SIGNING THIS RELEASE, EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS
RELEASE, THAT HE UNDERSTANDS ALL OF ITS TERMS, AND THAT HE IS ENTERING INTO IT
KNOWINGLY AND VOLUNTARILY. HE FURTHER ACKNOWLEDGES THAT HE IS AWARE OF HIS
RIGHTS TO REVIEW AND CONSIDER THIS RELEASE FOR 21 DAYS AND TO CONSULT WITH AN
ATTORNEY ABOUT IT, AND STATES THAT BEFORE SIGNING THIS RELEASE, HE HAS EXERCISED
THESE RIGHTS TO THE FULL EXTENT THAT HE DESIRED. HE ALSO ACKNOWLEDGES THAT HE
WILL BE RECEIVING BENEFITS THAT HE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE
EXCEPT BY VIRTUE OF HIS ENTERING INTO THIS RELEASE.

 

DATE:  

 

EXECUTIVE

 

JOSEPH F. PUISHYS

 

APOG CEO Emp. Agmt

Execution Copy

25